                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                 CR. NO. 20-1370 KWR


JULIAN LUCAS GARCIA, III,

               Defendant.

       DEFENDANT’S MOTION FOR EXTENSION OF TIME TO RESPOND TO THE
        UNITED STATES’ OPPOSED EIGHTH MOTION IN LIMINE TO EXCLUDE
      TESTIMONY BY DEFENDANT’S PROPOSED EXPERT WITNESS, OR IN THE
      ALTERNATIVE TO REQUEST DEFENDANT’S PROMPT COMPLIANCE WITH
                              RULE 16(b)(1)(C)

        Defendant, Julian Lucas Garcia, III, through his counsel of record, Robert J. Gorence of

the Gorence Law Firm, LLC, hereby respectfully requests that the Court extend the deadline for

his response to the United States’ Opposed Eighth Motion in Limine until August 24, 2021. As

grounds, undersigned counsel states as follows:

        1.     Undersigned counsel met with his client on August 14, 2021, at the scene of the

accident. Undersigned counsel interviewed numerous witnesses with information pertinent to

the accident on that date as well. With that information, undersigned counsel now has to contact

the expert retained by prior counsel and to have Mr. Torres revise his expert testimony consistent

with Fed. R. Crim. P. 16(b)(1)(C). Undersigned counsel needs, by virtue of his out-of-state

travel to attend his son’s wedding, an extension until August 24, 2021.

        2.     Undersigned counsel contacted AUSA Alexander Flores and he opposes this

Motion.
       FOR THE FOREGOING REASONS, Defendant Julian Garcia respectfully requests that

this Court extend the deadline for his response to the United States’ Opposed Eighth Motion in

Limine until August 24, 2021.

                                                      Respectfully submitted,

                                                      /s/ Robert J. Gorence_______________
                                                      Robert J. Gorence
                                                      Gorence Law Firm, LLC
                                                      300 Central Avenue SW, Suite 1000E
                                                      Albuquerque, NM 87102
                                                      Phone (505) 244-0214
                                                      Facsimile (505) 244-0888
                                                      Email: gorence@golaw.us

                                                      Attorneys for Defendant Julian Garcia



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 16th day of August, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Alexander Flores, Attorney for United States
       (alexander.flores@usdoj.gov)


/s/ Robert J. Gorence
Robert J. Gorence




                                               2
